 In the Matter of HUMBLE OIL & REFINING COMPANYandLOCAL 1002,OIL WORKERS INTERNATIONAL UNION, CIOIn the Matter of HUMBLE OIL & REFINING COMPANYandBROTHERHOODOF RAILROAD TRAINMENIn the Matter Of HUMBLE OIL & REFINING COMPANYandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, DISTRICT #37In the Matter of HUMBLE OIL & REFINING- COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL No. 644CasesNos. R-5746 to R-5749 respectively.Decided October 27, 1943.Messrs.E. E. Townes, Rex G. Baker, W. J. Barnes,andJ.Q.Weatherly,all of Houston,.Tex., for the Company.Mandell & Wright,byMr. Herman Wright,ofHouston, Tex.,Messrs.W. B. TaylorandC.Massingale,of Fort Worth, Tex., andMr. Clyde Johnson,of Goose Creek, Tex., for the Oil Workers.Fulbright, Crooker, Freeman d Bates,byMessrs.W. N. Arnold, Jr.,andC.M. Fulton,of Houston, Tex., andMr. H. G. Bailey,of Bay-town, Tex., for the Federation.Mr. C. H. Smith,of Fort Worth, Tex.,Messrs. E. C. Hartrick, H. C.Durham, A. J. Oliver,andG. A. Pichot,of Baytown, Tex.,Messrs. E.B. MorrisandWilliam Taylor,of Highlands, Tex., andMessrs. E. L.HallmanandF. T. Carroll,of Pelly, Tex., for the BRT.Messrs. E. H. Houser, W. L. Grant,andJ.W. -Bay,ofHouston,Tex., andMessrs. Frank FieldsandFrank Bryant,of Goose Creek,Tex., for the IAM.Mr. L. W. Orton,of Highlands, Tex., andMr. W. L. Ingram,of FortWorth, Tex., for the IBEW.Mr. Robert Silagi,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petitions duly filed by Local, 1002, Oil WorkersInternational Union, CIO, herein called the Oil Workers, by Brother-53 N. L.R. B., No. 25.116 HUMBLE OIL & REFINING COMPANY117hood of Railroad Trainmen, herein called the BRT, by InternationalAssociation of Machinists, District #37, herein called the IAM,1 andby International Brotherhood of Electrical Workers, Local No. 644,herein called the IBEW, each alleging that a question affecting com-merce had arisen concerning the representation of employees of Hum-ble Oil & Refining Company, Baytown, Texas, herein called the Com-pany, the National Labor Relations Board consolidated the petitionsherein and provided for an appropriate hearing upon due notice be-fore Bliss Daffan, Trial Examiner. Said hearing was held at Pelly,Texas, beginning on July 15 and concluding on July 24, 1943.TheCompany, the Oil Workers, BRT, IAM, IBEW, and Baytown Em-ployees Federation, herein called the Federation, appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and' to introduce evidence bear-ing on the issues.At the hearing, both the Company and the Federation filed formalpleas to the jurisdiction of the Board stating in substance that thecurrent Appropriations Act 2 deprives the Board of jurisdiction andpower to nullify an existing contract between the Federation and theCompany dated January 26, 1943. The respective pleas to the juris-diction of the Board were considered by the Trial Examiner to be,in effect, motions to dismiss the petitions, and were referred to theBoard for appropriate action.For the reasons set forth hereinafter,the motions are hereby denied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FATI.THE BUSINESS OF THE COMPANYHumble Oil & Refining Company is a Texas corporation with itsprincipal place of business in Houston, Texas. The Company is en-gaged in the production, purchase, and sale of crude petroleum, andin the manufacture from this crude petroleum of refined' petroleumproducts.The Company owns oil wells in the States of Texas, NewMexico, and Louisiana and also owns three refineries located in Texas.At its refinery in Baytown, Texas, with which this proceeding is solelyconcerned, the Company runs approximately 150,000 barrels of crudepetroleum per day. Approximately 85 percent of the refined petroleum1 Since the filing of its petition the IAM has reaffiliated with the American Federationof Labor.2National Labor Relations Board Appropriations Act, 1944, Title IV,Act of July 12,1943, P. L. 135, 78th Congress,1st Session. 118produced at-the Baytown refinery is sold f. o. b., boat, or tank car, Bay-town, Texas, and is transported out of the State of Texas into inter-state and foreign commerce.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDi-Local 1002, Oil Workers International Union, affiliated with theCongress of Industrial Organizations, is a labor organization, ad-mitting to membership employees of the Company.Brotherhood of Railroad Trainmen is a labor organization admit-ting to membership employees of the Company.International Association of Machinists, District #37, and Inter-national Brotherhood of Electrical Workers, Local No. 644, are labororganizations, affiliatedwith the American Federation of Labor,which admit to membership employees of the Company.Baytown Employees Federation is a labor organization admittingto membership employees of the Company.DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THEQUESTION CONCERNING REPRESENTATIONIn 1937 the Federation and the Company entered into a contractwhereby the Federation was recognized as the exclusive representativeof all the Company's employees.3By its terms, the contract was toremain in effect for 1 year and thereafter until canceled by eitherparty upon sixty (60) days' written notice.A substantiallysimilarcontract was renegotiated in 1939 which, with supplements thereto,remained in effect until a contract dated January 26, 1943, becameeffective.About November 1942 the Federation commenced its nego-tiations with the Company for a new contract.On January 19, 1943,the Oil Workers addressed a letter to the Company declaring itsintention of petitioning the Board for an election with a short time andwarning the Company against contracting with the Federation, which,the Oil Workers claimed did not represent a majority of the Com-pany's employees.On January 22, the Federation informed theCompany that the representations of the Oil Workers were untrueand insisted that the negotiations in progress be promptly concluded.On January 23, the Company replied to the Oil Workers, stating,in substance, that the decree of the Circuit Court of Appeals inHumble Oil c Refining Company v. N. L. R.B.,4 established theFederation as the bargaining agency of its employees at Baytown,and that by reason thereof the Company had dealt with and would8 Employees in an administrative capacity,department foremen, and assistant depart-ment foremen were excluded from the contract unit.4 113 F. (2d) 85(C. C. A. 5),enf'g as modified16 N. L.R. B. 112. HUMBLE OIL & REFINING COMPANY119 ,continue to bargain with the Federation.On or about January 26,194< the Company executed the contract which is presentlyin effectand returned the instrument to the Federation's counsel for executionby the officers of the Federation.On February 16, the Oil Workersinformed the Company that it represented a majority of the employeesin the operating and maintenance departments of the Baytown refin-ery and requested recognition as their exclusive bargaining repre-sentative.On February 18, according to an admission in the brieffiled by the Federation's counsel, the president and secretary of theFederation, acting upon authority of the executive council, and inaccordance with the constitution and bylaws of that organization,signed the contract.On April 1, 23, and 29, 1943, respectively, theOilWorkers filed its original, first, and second amended petitionsherein.Under these circumstances, the contract was unquestionablyexecuted and became effective on a date after the Company had beenput on notice of the majority representation claims of the Oil Workersand a request had been made for recognition by that organization.Therefore, the contention of the Federation and the Company thatthe contract of 1943 constitutes a bar to a present investigation ofrepresentatives is without merit.5On April 22 and 23, 1943, BRT advised the Company that it repre-sented a majority of the employees in the railroad department andrequested recognition as the collective bargaining representative ontheir behalf.On May 6, 1943, the IAM requested recognition as therepresentative of the employees 'within the unit it alleged to be ap-propriate.On May 11, 1943, the IBEW requested the Companyto grant it recognition as the collective bargaining representative ofthe electric department employees.All of these requests were re-fused by, the Company on the ground that its contract with the r',--d-eration precluded it from granting recognition to any other labororganization.That contract covers the employees in the units soughtby the three craft unions herein, and, as heretofore stated, it wasexecuted in February, several months before the three petitioners inquestion presented their demands for recognition.Since, however, aswe have found, the Oil Workers' petition raises a question concerningrepresentation affecting the majority of employees in the unit coveredby the contract, we find that the contract does not operate as a bar toproceeding upon the petitions of the BRT, IAM, and IBEW.In their pleas to the jurisdiction of the Board, the Company and theFederation assert that the restriction upon the expenditure of fundsimposed upon the Board by the current Appropriations Act con-stitutes an effective bar to this proceeding.Since the restriction re-SeeMatterof BasicMagnesium, Inc.,48 N. L.R. B. 1310, also seeMatter of Eicor, Inc.,46 N. L.R. B. 1035. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDferred to has no application to a representation proceeding, we findno meritin this contention.6A statement of a Board agent, introduced into evidence at the hear-ing, and statements made by the Trial Examiner, indicate that theunions represent substantial numbers of employees in the units here-inafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and(7) c,f the Act.6Opinion of the Comptroller General,July 29, 1943. SeeMatter of Triangle Lake LumberCompany,52 N. L R. B. 27.4 The Field Examiner's report shows that the Oil workers submitted in support of itspetition1,171application-for-membershiporauthorization-for-representationcards,variously dated between March 1935 and April 1943.All cards bore apparently genuineoriginal signatures.A comparison of the names on the cards against the Company's payroll of March 31, 1943,containing 4,855 names,3,264 of which are names of employeeswithin the unit alleged by the Oil workers to be appropriate,revealed that 802 namesappearing on the cards correspond with names listed on the pay roll.During the courseof the hearing an additional 70 application-for-membership cards were submitted by the Oilworkers to the Trial Examiner.A check ofthese cards disclosed that 40 bore names ofpersons on the Company's pay roll.Subsequently the Oil workers submitted to the Re-gional Director ill additional cards, 32 of which checked against a Company pay roll ofJune 30, 1943.There is therefore,a total of 874 cards bearing the names of employeeswithin the alleged unit of 3,264,or about 26 percent.In a previous case involving the same parties,Matter of Humble Oil&Refining Co.,48 N. L.R. B. 1118, the Board found that the Company had violated Sections 8 (1) and (3)of the Act.To date there has been no compliance with the Board's Order in this matter.In view of unremedied unfair labor practices of the Company,we shall entertain thepetition of the Oil workers,although supported by a showing of representation less thanthatwhich we would require were there no special circumstances indicating that thepetitioning union has been handicapped in its effort to secure signed designations asbargaining representative.SeeMatter of The American National Company,27 N. L. R. B.22; alsoMatter of Nevada-California Electric Corporation,20 N. L. R. B 79The BRT submitted 49 authorization cards dated in April 1943,all of which boreapparently genuine original signatures.All names appearing on the cards were listed onthe Company's pay roll of March 31,1943, which contained the names of 72 employeesin the alleged appropriate unit.The IAM submitted 77 authorization cards, all of which bore apparently genuine originalsignaturesThe names of 54 persons appearing on the cards were listed on the afore-mentioned pay roll, which contained the names of 188 employees in the alleged appro-priate unit.The cards were dated between February and April 1943. An additional 73authorization cards were submitted to the Trial Examiner during the course of the bearing.A check against the pay roll disclosed that 57 of these cards bore the names of personson such pay roll.The IBEW submitted 50 authorization cards, all of which bore apparently genuine originalsignatures.The names of 45 persons appearing on the cards were listed on the pay rollmentioned above, which contained the names of 52 employees in the alleged appropriateunit.The cards were dated between February and April 1943. At the hearing 9 additionalauthorization cards bearing the names of persons on the Company's pay roll were submittedto the Trial Examiner.'The Federation,as intervenor,submitted 2,891 membership cards variously dated between1937 and 1943.All cards bore apparently genuine original 'signatures and 1,657 cardsbore the names of persons listed on the Company'sMarch 31,1943, pay roll which containedthe names of 4,662 employees within the unit which the Federation alleges to be appropriate.The Federation also submitted 267 additional cards to the Trial Examiner during the courseof the bearings.The Trial Examiner's check reveals that209 cards bore the names ofpersons on the Company's pay roll. HUMBLE OIL & REFINING COMPANY121IV. THE APPROPRIATE UNITSThe Oil Workers petition, as amended at the hearing, seeks a unitconsisting of all the Company's production and maintenance em-ployees at the Baytown refinery, excluding supervisory, clerical, plantprotection, technical and research, and medical department employees,and employees at the Baytown Ordnance Works, Plancor 485, andPlancor 1082, as well as railroad employees, machinists, and electri-cians,which latter groups are sought by BRT, IAM, and IBEW,respectively.The Federation and the Company contend that the unitshould correspond to that established in their existing agreement,that is, in substance, an industrial unit of all employees at Baytown,including those at Baytown Ordnance Works and the two Plancors,as well as those sought by BRT, IAM, and IBEW.Baytown Ordnance Works, Plancor 485, and Plancor 1082 are newlyconstructed plants, owned by the United States Government, and oper-ated by the Company.They are located immediately adjacent to therefinery in Baytown and are within the same common enclosure.Baytown Ordnance Works manufactures toluene, a base for TNT, andthe Plancors produce butadiene and butyl for the manufacture ofsynthetic rubber.All these products are created from petroleumfractions supplied to the government plants by the refinery.Thefacilities of the refinery have been so altered, and the facilities of thegovernment plants have been so constructed that they are mutuallyinterdependent, and the shutting down of the government plantswould cripple production in the refinery.The refinery can become aself-maintaining unit again only after another extensive and costlyalteration.The operations performed at the government plants arethe same as the operations performed in the refinery.Employees inboth places have the same working conditions and seniority rights,receive the same company benefits, work the same hours, receive thesame rates of pay and are required to have the same skills for likeclassifications.Considerably more than the nucleus of the force ateach government plant was secured from the refinery. Supervisionover all plants is closely integrated and production is, scheduledthrough a single coordination department on an over-all basis.At its Ingleside, Texas, refinery the Company also operates a buta-diene plant similar in all respects to the Plancors at Baytown. TheCompany and Oil Workers recently negotiated a contract for the re-finery which includes the employees of the butadiene plant.Baytown Ordnance Works has been in operation since October 1941,and employs some 500 individuals.As of the date of the hearing, 122DECISIONSOF NATIONAL LABOR RELATIONS BOARDPlancor 485had about 300 out of a total expected complement of 440employees and was expected to go into full operation sometime inAugust 1943.As for Plancor 1082 that plant is in the process ofconstruction and will not go into production until December 1943,at which time it will employ about 500 persons.As of the date ofthe hearing, Plancor 1082 had but 4 employeesassignedto its payroll.Inasmuch as Plancor 485 has more than a majority of its totalexpected complement of employees, it presents no problem of expand-ing unit.As to Plancor 1082, the record establishes that a substantialnumber of its staff will be recruited from employees of the refinery orthe other government-owned plants. In any event, the number of em-ployees to be hired at Plancor 1082 will not materially affect the totalnumber of employees at Baytown.8We find in view of the functional coherence and interdependence ofall plants at Baytown, and the integrated supervision of these plants,that,any general production and maintenance unit of employees atthe refinery should include the employees at the Baytown OrdinanceWorks and the Plancors.We turn now to a consideration of the categories of employees to beincluded in the unit. In addition to supervisory employees, as towhom the partiesagreein principle, the Oil Workers would excludefrom the unit plant protection, clerical, medical, technical, and researchemployees and the craft groups sought by the BRT, IAM, and IBEW.'The Federation and the Company would include each of the disputedcategories except supervisors.The Federation relies heavily upon itspresent contract with the Company and the previous history of collec-tive bargaining to support its contention that only an all-inclusiveunit is appropriate.We do not agree that the scope of the Federation'scontracts concludes the issue., The Federation's present contract coversapproximately 5,000 employees, widely divergent in skills, wages, andinterests.While the history of collective bargaining is entitled toweight in making a determination of a unit, we have recently had oc-casion to point out that countervailing factors may determine that a.unit different from the one so established will better effectuate the pur-poses and policies of the ActThe Federation seeks to represent in a single unit three distinctmajor groups of employees, manual workers, clerical workers, andtechnical and professional workers who, we have often found, areinsufficiently allied in interest to be appropriately merged in the sameunit for the purposes of collective bargaining.Moreover, clerical,professional and technical employees have uniformly been excluded8 CfMatter of ChaseBrasst Copper Co , Ive ,47 N L R B 298.9 SeeMatter of Indtanapoh 8Power and Light Company,51 N L.R B. 670; also seeMatter of The Trailer Company of America,51 N. L R B. 1106 , BUMBLE OIL & REFINING COMPANY_123from units of production and maintenance employees found appro-priate by us in cases involving petroleum refineries in Texas and theimmediate vicinity,10 including a recent case involving the Company'sIngleside refinery IlThe history of self-organization and collectivebargaining in the industry indicates the propriety of units correspond-ing, in general, to those herein proposed by the Oil Workers, the BRT,the IAM, and the IBEW, rather than the all-inclusive unit for whichthe Federation contends.Railroad employees; machinists; and electriciansEach of the three craft unions here seeks a unit consisting, in themain, of highly specialized, skilled employees who are traditionallyrepresented by craft unions. It is clear from an examination of foot-note 7,supra,that each of the craft unions represents a substantialnumber of employees in the units for which they petition.As wehave indicated, the history of collective bargaining in the industrysupports the establishment of such units if the employees concernedso desire'12 and we shall, accordingly, provide herein for self-determi-nation elections among the employees in the three groups in question.We shall' make no final determination of the unit or units at this time,but shall defer such determination pending the results of the electionshereinafter directed.The BRT petitions for the employees in the railroad department.Most of the crude oil used at the refinery is shipped to Baytown viapipe line.Prior to the war, refined petroleum products were shippedto their destination by pipe line, tanker or tank car.Since the warthe Company has been forced to expand its shipping facilities and hastherefore greatly increased its railroad department.This departmentis responsible for all switching, breaking up and assembling of tankcar trains which are, then delivered to either the Missouri Pacific orSouthern Pacific railroads.The employees of the railroad depart-ment perform the functions normally undertaken by the ground and10 SeeMatter of The Pure Oil Company, 8 N.L. R. B 207; clerical employees excluded ;Matter of Magnolia Petroleum Company,18 N. L. R. B. 380, professional, laboratory, andclerical employees excluded; Globe elections held for machine shop and boilermaker depart-ments ;Matter of Pan American Refining Corporation,35 N. L. R. B. 725, clerical, technical,and research employees excluded ;Matter of The Texas Company, Port Arthur Refinery,37 N L. -R B 932, clerical, technical, and first-aid employees excluded ; Globe electionsformachinists, electricians, and boilermakers;Matter of Phillips Petroleum Company,41 N. L R. B. 802, clerical and technical employees excluded;Matter of Gulf Oil Corpora-tion(Port Arthur Refinery), 47N. L R. B. 327, separate units for electricians, machinists,railroad employees, and bricklayers previously found ; clerical employees, chemists, andgraduate engineers excluded."SeeMatterofHumble Oil it Refining Company,44 N. L. R: B. 51$ There too, theCompany had a history of several years of collective bargaining and a contract with a labororganization on a plant-wide basis.The Board nevertheless made a unit finding whichis substantially the same as that herein founa appropriate.12 See footnote 10,supra. 124DECISIONSOF NATIONAL,LABOR RELATIONS BOARDlocomotive crews of a freight yard of any standard railroad, exceptthat they confine their activities to the plants in Baytown.No attempthas been made by the Oil Workers to organize the railroad employeesbecause of their representation by BRT.We shall establish a sep-arate voting group for the railroad department employees.The IAM seeks to represent in a separate unit the employees in themachinist department maintained by the Company as part of therefinery.Included in this department are machinists, millwrights,helpers, machine operators, and toolroom men.On periodic occasions,machinists from the refinery are sent to do work in the government-owned plants, and, in addition, skeleton staffs of machinists are main-tained in the government plants who perform the same work as therefinery machinists.In view of our previous finding that a unit ofproduction and maintenance employees must include employees at allplants in Baytown, we cannot permit the IAM to separate refinerymachinists from other machinists.During the course of the hear-ing, the IAM amended its petition to include employees of the recla-mation and the blacksmith departments within the' unit it alleges tobe appropriate.The Oil Workers contends that the employees inthese two departments are not properly a part of the proposed machin-ists'unit.The reclamation department, in the repair of valves,broken and worn equipment, uses employees with skills far inferiorto those in the machinist department.The blacksmith department,as its name indicates, constitutes an entirely different craft from themachinists.Although all three departments are under the super-vision of one foreman, there is no interchange of employees betweenthe departments, nor are the departments contiguous.There is nopolicy of advancement from the' reclamation department to the ma-chinistdepartment.Indeed, such a transfer entails the loss ofseniority.The same holds true of interdepartmental transfers be-tween the machinists and the blacksmiths.We shall establish a sep-arate voting group for all employees of the machinist department andinclude therein all other machinists employed in the governmentplants, but we shall exclude the employees of the reclamation andblacksmith departments.The electricians also constitute a separate department in the refineryand are sought as a separate unit by the IBEW.As is the case withrespect to the railroad employees and the machinists, the Oil Workershave not organized the electricians.The record is not clear as towhether the maintenance crews stationed in the government plantsinclude electricians in their number.In any event, we shall establisha separate voting group for electricians and their helpers such as wefound appropriate for the t machinists. HUMBLE OIL & REFINING COMPANY125..The production and maintenance employeesIt is now our established policy that militarized plant protectionemployees may not be included in a unit with any other employees 13The plant protection employees of the Company are members of theAuxiliary Military Police.They will, accordingly, be excluded fromthe production and maintenance group.The office and clerical employees at the Baytown refinery aremonthly salaried, in contradistinction to the hourly paid operatingand maintenance employees.For the most part, they are locatedin the general office building which is separate and apart from theother buildings of the refinery.As their classification implies, theyare engaged in either stenographic or clerical work.No attempt hasbeen made by the Oil Workers to organize them and none has beenaccepted into membership in that organization.The technical em-ployees at the refinery are mostly college trained chemists, engineers,and draftsmen employed on a salaried basis.They, too, have notbeen organized by the Oil Workers.The employees in the medicaldepartment consist of a salaried physician, graduate nurses, andmedical attendants and clerks who handle all medical problems andemergencies arising in the plant. It is apparent that the differenttypes of work performed by these three groups, as distinguishedfrom the production and maintenance groups, the traditional diver-gence in social outlook, and the essential dissimilarity in skills andfunction, are compelling reasons for their separation from each other,and we shall exclude them from the voting group of. production andmaintenance employees.Both the evidence and the positions of the parties with respect tothe identification of supervisory employees are unclear.Generallyspeaking, the Company draws a distinction between its supervisoryemployees who are on salary and those who are hourly paid, in thatthe former seem to exercise greater or more permanent authoritythan the latter. It is apparent that salaried supervisors for the, mostpart should be excluded from the voting groups, since they have atleast the authority to recommend promotion, discharge, discipline, orchange in status, for their subordinate employees.As to hourly paidemployees who are allegedly supervisors, the Oil Workers and the Fed-eration agree upon the exclusion of the field supervisors and working.shop foremen listed in Appendix A hereto. Since both organizationsagree that these individuals are supervisory employees, we shall ex-clude them from the production and maintenance voting groups.The Oil Workers does not regard stillmen, shift operators or treaters,zs SeeMatter of Dravo Corporation,52 N L.R. B. 322.559015-44-vol. 53-10 126DECISIONSOF NATIONALLABOR RELATIONS BOARDpump supervisors, or gang or labor pushers as sufficiently, high inthe managerial hierarchy to warrant their exclusion from the unit.As to the gang pushers, a prior case involving the same parties 14clearly establishes that they are such representatives of managementthat their interference with employees' self-organization is attrib-'utable to the employer as unfair labor practices.We shall, ac-cordingly, exclude them from the voting group.Both unions would ' apparently include in the voting group certainemployees variously designated as shift supervisors, shift operators,or treaters, yet there is evidence indicating that they supervise theactivities of from 15 to 25 employees, that they are empowered tomake recommendations as to their subordinates, and, under certaincircumstances,may lay them off.15Among the hourly paid ein-ployees are certain "sliding" foremen, that is, journeymenfirst class,who have been temporarily elevated to the status of supervisors. Itis impossible to determine from the present record either the extentor duration, of this group's authority.Similarly, the, record is con-fused with respect to stillmen and pumper supervisors. In view ofthe present state of the record and the fact that the supervisorystatus of said categories of employees in the petroleum refining in-dustry will be shortly adjudicated, we shall not make a present find-- ingwith respect to supervisory employees other than the salariedsupervisors, the hourly paid supervisors listed in Appendix A, and thegang or labor pushers, all of whom we shall exclude from the votinggroup.As to the remaining classifications of alleged supervisors, wehereby direct that their ballots be impounded until such time as theirexact status can be determined 16Upon the basis of the entire record, and in accordance with the fore-going findings of fact, we shall direct elections among the employeesof the Company within the groups described below :1.All'production and maintenance employees of the Company atthe Baytown refinery, including employees of the Baytown OrdnanceWorks, Plancor 485 and Plancor 1082, and employees of the reclama-tion and blacksmith departments, but excluding the classification setforth in Appendix "A", office employees, clerks, plant protection em-ployees, ,technical and research employees, medical department em-ployees, railroad employees, machinists and electricians, and all super-visory employees with authority to hire, promote, discharge, discipline,14Matter of Humble Oil & Refining Company,48 N. L R. B. 1118.15Cf.Matter of The Maryland Drydock Company,49 N. L.R. B. 733; alsoMatter ofDouglas Aircraft Company, Inc.,49 N. L. R. B. 819.19Although we hereby exclude salaried supervisory employees from the voting groups,it is our intention that the alleged supervisors in the operating departments, such as still-men, shift supervisors,shift operators,treaters,pumper supervisors,etc., be permitted tovote even though their names may appear on the salaried pay roll.However, their ballots,along with those of other supervisory employees in dispute,shall be impounded pendinga determination of their exact status. HUMBLE OIL & REFINING COMPANY127or otherwise effect changes in the status of employees, or effectivelyrecommend such action, to determine whether they desire to be repre-sented by the Oil Workers or by the Federation, for the purposes ofcollective bargaining, or by neither.2.All employees of the railroad department of the Company atBaytown, but excluding all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, to deter-mine whether they desire to be represented by BRT or by the Federa-tion, for the purposes of collective bargaining, or by neither.3.All employees in the machinist department of the refinery, andall other machinists at Baytown, but excluding all supervisory em-ployeeswith authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, to determine whether they desire to be repre-sented by IAM or by the Federation, for the purposes of collectivebargaining, or by neither.4.All electricians and electricians' helpers in the electric depart-ment of the refinery and all other electricians and electricians' helpersat Baytown, but excluding all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, to deter-mine whether they desire to be represented by IBEW or by the Federa-tion, for the purposes of collective bargaining, or by neither.As stated above, there will be no final determination of the appro-priate unit or units pending the results of the elections. If theBRT, the IAM, or the IBEW receive a majority of the votes cast intheir respective voting groups, the employees in said groups willconstitute separate appropriate units.Those groups, choosing the'Federation will, together, constitute a single appropriate unit.V. THEDETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot among theemployees in the aforesaid voting groups who were employed duringthe pay-roll period immediately preceding the date of the Directionof Elections herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is hereby 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDDmEoTEn that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Humble Oil &Refining Company, Baytown, Texas, separate elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III,` Sections 10 and 11, of said Rules andRegulations, among the following groups of employees who wereemployed during the pay-roll period immediately, preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election :1.Among all production and maintenance, employees of the Com-pany at the Baytown Refinery, including employees of the BaytownOrdnance Works, Plancor 485 and Plancor 1082, and employees ofthe reclamation and blacksmith department, but excluding the classi-fication set forth in Appendix "A", office employees, clerks, plantprotection employees, technical and research employees, medical de-partment employees, railroad employees, machinists and electricians,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, to determine whetherthey desire to be represented by Local 1002, Oil Workers Inter-national Union, C. I. 0., or by Baytown Employees Federation, forthe purposes of collective bargaining, or by neither.2.Among all employees of the railroad department of the Com-pany at Baytown, but excluding all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, to determine whether they desire to be represented by Brother-hood of Railroad Trainmen, or by Baytown Employees Federation,for the purposes of collective bargaining, or by neither.3.Among all employees of the machinist department of the re-finery, and all other machinists at Baytown, but excluding all super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, to determine whether they desireto be represented by International Association of Machinists, District#37, A.' F. of L., or by Baytown Employees Federation, for thepurposes of collective bargaining, or by neither. HUMBLE OIL&REFININGCOMPANY1294.Among all electricians and electricians' helpers in the electricdepartment of the refinery and all other electricians and electricians'helpers at Baytown, but excluding all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, to determine whether they desire to be represented by Inter-national Brotherhood of Electrical Workers, Local No. 644, A. F.of L., or by Baytown Employees Federation, for the purposes ofcollective bargaining, or by neither.APPENDIX "A"Blacksmith Department, working shop foreman.Boilermaker Department, field supervisor.Brick Mason Department, brick mason foreman.Carpenter Department, field supervisor, working shop foreman,lumber yard foreman.Car Repair Shop, car repair shop supervisor.Garage Department, working shop foreman.Instrument Department, field supervisor, working shop foreman.Insulation Department, field supervisor.Labor Department, field supervisor.Paint Department, field supervisor.Pipe Department, field supervisor, pipe shop foreman.Reclamation Department, field supervisor, working shop foreman.Rigging Department, field supervisor.Sheet Metal Department, field supervisor.Welding Department, shop foreman, field supervisor.Lube Finishing Compound and Package, compound supervisor.